Title: From Thomas Jefferson to Archibald Stuart, 22 October 1808
From: Jefferson, Thomas
To: Stuart, Archibald


                  
                     Dear Sir
                     
                     Washington Oct. 22. 08.
                  
                  A mr William Jenkings who lives 4. or 5. miles from the Natural bridge and whom I suppose to be a merchant, called on me two days ago to propose to purchase my lands at the bridge. I asked him some questions about the adjacent lands, in order to get his ideas of the value. he said the adjacent tract had been sold two or three times at about 10. D. & some of it as high as £4. the acre. I enquired if the land on mine was as good. I think he said it was, but that it was all thin land would not make a good farm, but that his object was to erect a public house there, as the curiosity of the bridge drew great numbers to see it. I told him the idea of selling it had never before presented itself to my mind; and he concluded to call on me at Monticello in March next. will you do me the favor to make enquiry what the land should sell for according to prices in that neighborhood, & without taking the bridge into consideration, which as a curiosity gives value to the stand. to me the money would be of more value, & would be convenient on breaking-up here. you have been so kind as to attend to the paiment of the taxes, and it is now several years since I have made any reimbursement, so that it must now amount to something sensible. be so good as to let me know it’s amount & it shall be immediately remitted. should the paiments have escaped attention so long as to endanger the land, I would pray it to be immediately secured. when I come home I will find some means of relieving you from this trouble. as soon as you can give me information of the value I shall be happy to hear from you. I salute you with constant friendship & respect.
                  
                     Th: Jefferson
                     
                  
               